Citation Nr: 0001721	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a left knee disability and, if so, whether the claim may 
be granted.

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a low back disability and, if so, whether the claim may 
be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  An 
RO hearing was held in April 1998, a transcript of which is 
of record; and has been considered by the Board.

The RO, in August 1999, certified several issues as on appeal 
to the Board.  The RO stated that the appellant's appeal was 
for service connection for the following disabilities: back 
condition; left knee condition; condition of the shoulders 
and arms; neck condition; dorsal spine condition; and nose 
condition.  

The Board finds, however, that only two of the above issues - 
those two listed on the front page of the Board's decision - 
are properly before the Board.  The appellant has not 
submitted an effective substantive appeal as to the other 
five issues.  In that event, the Board has no jurisdiction 
over these five other issues.

By rating action of August 1989 the RO denied service 
connection for residuals of injury to the low back (lumbar 
disc disease and dorsal spine arthritis), the thumbs 
(arthritis), the left knee (meniscal tear), the shoulders 
(stiffness), the neck (stiffness)and the arms.  The veteran 
disagreed with the decision, and after the RO considered 
additional medical evidence submitted by the veteran, it 
confirmed the denial in an October 1989 rating decision.  A 
Statement of the Case on all issues was sent to the veteran.  
In a substantive appeal form received in early January 1990 
the veteran requested a hearing in the RO and also requested 
"a delay on this if possible" as he wished to get witnesses 
to the accident in service.  He made no statement as to his 
reasons for his appeal, leaving the VA Form 1-9 blank except 
for his name, address, C-number and hearing request.  The RO 
scheduled him for a hearing but on the day of the hearing his 
representative noted that the veteran had canceled the 
hearing as he would be submitting additional evidence from 
the VA Medical Center to support his claim.  

The next correspondence in the claims file is the veteran's 
statement dated and received in November 1995 in which he 
stated that he wished to reopen his claim for service 
connection, that his original claim was denied because the 
records and information at that time were incomplete to 
support his claim, that he had canceled his hearing at the RO 
for that reason and that he had compiled the additional 
records to support his claim.  He submitted with this 
statement a statement from a service buddy, medical records 
dated from 1981 to 1995 and a photocopy of an x-ray report 
purported to be from January 1953.  Although the veteran's 
claims folder was lost for a time and has been relocated, it 
is apparent from his 1995 statement that he did not pursue 
the appeal in 1989-90.  There are no documents indicating 
that a substantive appeal was timely filed to the Statement 
of the Case issued in January or that any further request for 
a hearing in lieu of a substantive appeal was timely made.  
The Board concludes that the rating decisions in August and 
October 1989 are final because an appeal was not timely 
perfected.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.302 (1999).

The appellant entered a general claim for compensation in 
November 1995.  He did not expressly indicate particular 
disabilities at that time.  Another claim was posted in 
February 1996.  In this claim, he filed for service 
connection for his low back, left knee, and neck.  He did not 
then speak of his thoracic spine, shoulders, arms, or nose.

There was an adverse rating action in April 1996 which 
addressed the appellant's low back and left knee claims, 
finding that new and material evidence had not been submitted 
to reopen the claims; there was no adjudication of his neck 
claim.  A Notice of Disagreement was filed by the appellant 
in April 1996.  The April 1996 Notice of Disagreement only 
concerned his low back and left knee claims.  In June 1996, 
the RO furnished the appellant with a Statement of the Case.  
This Statement of the Case, again, merely related to his low 
back and left knee claims.  

The appellant shortly thereafter posted a substantive appeal.  
He wrote in his June 1996 substantive appeal that he wanted 
to appeal claims for his left knee, back, neck, and "other 
skeleltical [sic] damage."  Thus, with this substantive 
appeal, the appellant perfected his low back and left knee 
claims.  However, the June 1996 substantive appeal did not 
represent an effective substantive appeal, or Notice of 
Disagreement, regarding his neck claim.  That is because the 
RO had not adjudicated his neck claim; or, for that matter, 
the other four issues certified for appeal to the Board.

The RO, in an August 1996 rating action, denied service 
connection for low back, left knee, and nasal disorders.  It 
once again did not address the appellant's claims for service 
connection for his thoracic spine, shoulders, arms, or neck.  
In the decision the RO remarked that the "[i]ssues currently 
on appeal include" claims for the appellant's low back; left 
knee; both thumbs; "stiffness of" his shoulders, arms, and 
neck; and thoracic spine.  In such "notes" to the appellant 
in August 1996, the RO did not declare that his nasal 
disorder claim was presently on appeal.

Then, in the subsequent notification letter to the appellant 
in September 1996, the RO simply made reference to his low 
back, left knee, and nasal disorder claims (as well as his 
pension claim).  The RO did not discuss his other claims.  

But in a Supplemental Statement of the Case, dated the same 
date as the August 1996 decision and sent to the appellant at 
the same time as the September notification letter, the RO 
listed the issues as his low back, left knee, bilateral 
thumbs, shoulders, arms, neck, and dorsal spine; again, there 
was no reference to his nasal disorder claim.  The RO 
explicitly acknowledged in this September 1996 Supplemental 
Statement of the Case that, as to the appellant's bilateral 
thumb, shoulders, arms, neck, and dorsal spine claims, it had 
not adjudicated them "in [its] most recent rating decision" 
and there was no discussion of these issues.

Later in September 1996, the appellant's representative 
notified the RO that the appellant desired a personal hearing 
in order to "respond to this determination" made in August 
1996.  In other words, he was appealing the unfavorable 
August 1996 rating action which denied his claims for low 
back, left knee, and nasal disorders (as well as a pension).  
The appellant's representative offered no remarks or 
commentary concerning the other four issues which were 
certified for Board review - his claims for disabilities of 
the thoracic spine, shoulders, arms, and neck.  

Thus, the September 1996 representative statement can be 
viewed as an effective Notice of Disagreement for the 
appellant's nasal disorder claim, but no more.  The issue was 
addressed in the April 1998 hearing, and the appellant was 
subsequently supplied with a Supplemental Statement of the 
Case in June 1998 which contained an express discussion of 
his nasal disorder claim, but he never then submitted a 
substantive appeal concerning this particular claim.  
Therefore, the nasal disorder service connection issue is not 
properly before the Board at the present time.

The RO ultimately addressed all of the appellant's issues in 
an October 1996 rating action.  It denied all of his claims 
at that point.  Notification of the adverse rating decision 
was provided to the appellant later that same month.  The RO, 
in informing him of its decision in October 1996, also 
afforded him specific notice of his appeal rights.  The 
Supplemental Statemebnt of the Case sent in October 1998 
included all issues except that of the nasal disorder.

Yet the appellant did not then enter either a timely Notice 
of Disagreement or substantive appeal as to his claims for 
disabilities of the thoracic spine, shoulders, arms, neck, or 
nose.  The appellant drafted a statement to the RO, received 
in November 1996, in response to the September 1996 
notification of the denial of his claims involving the lumbar 
spine, left knee and nasal disorder; his response made 
specific reference to his low back and pension claims, but at 
that time he did not make any reference regarding an appeal 
of his claims for disabilities of the thoracic spine, 
shoulders, arms, neck, or nose.

The appellant, in April 1998, was scheduled for an RO 
hearing, at which he testified to all seven of the issues 
certified for Board review.  However, even if the Board were 
to accept the April 1998 hearing transcript as a Notice of 
Disagreement, it would still be much too late to function as 
a timely Notice of Disagreement for the adverse October 1996 
rating decision.  Moreover, the appellant did not then 
proffer a substantive appeal for his claims for thoracic 
spine, bilateral shoulder, bilateral arm, neck, and nasal 
disabilities.  That includes after the RO hearing officer's 
adverse rating action in May 1998 and the Supplemental 
Statement of the Case which followed in June 1998.

Consequently, in summary, the only two issues properly before 
the Board at present are the appellant's claims for his low 
back and left knee.  As he has not entered a timely Notice of 
Disagreement or substantive appeal regarding his claims for 
thoracic spine, bilateral shoulder, bilateral arm, neck, and 
nasal disabilities, the Board has no jurisdiction to consider 
them.


FINDINGS OF FACT

1.  Claims for service connection for residuals of injury to 
the back and left knee were last denied by the RO in October 
1989.  This decision was not appealed.  

2.  The evidence submitted since October 1989 pertinent to 
the claims for service connection for a low back disability 
and a left knee disability bears directly and substantially 
on the specific matter under consideration, is neither 
cumulative nor redundant, and is, by itself or in combination 
with other evidence, so significant that it must be 
considered in order to finally decide the merits of the 
claim.

3.  The claims for service connection for low back and left 
knee disabilties are plausible.

4.  A chronic left knee disability or chronic residuals of a 
left knee injury were not present in service or manifested in 
the first postservice year.  

5.  The appellant's current left knee disability, including 
arthritis and residuals of a left medial meniscus tear, is 
not the result of disease or injury during his active 
military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's decision of October 1989, and the claims for service 
connection for a left knee disability and a back disability 
are reopened and are well grounded.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  A left knee disability was not incurred, directly or 
presumptively, in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left knee disability

Factual Background

The appellant was afforded an enlistment physical examination 
in April 1951.  At that time, he denied any knee problems.  
Physical examination did not reveal any knee defects, either.  
In June 1952 and March 1954, the appellant was provided 
physical examinations, and he was found to be physically 
qualified for transfer on both occasions.  There was no 
mention of a knee disorder.  The appellant's original set of 
service medical records does not establish that he sought 
treatment for a left knee disability during his military 
service.  There is in the original service medical records 
received in March 1959 a carbon copy of an x-ray report dated 
March 25, 1953, which contains a film number and refers to a 
hurt back.   In March 1955, he had a separation physical 
examination.  Physical examination of the lower extremities 
was reported as normal.  

The appellant filed his initial claim for compensation in 
December 1958, well over three years subsequent to his 
discharge.  He then complained about his back and nose but 
did not mention his left knee.

A statement from Harold H. Hofkin, D.O., was furnished to the 
RO in March 1959.  In such statement, the physician stated he 
treated the appellant in December 1958 and January1959 for 
flat feet, dorsal spine arthritis and increased broncho-
vascular markings.  There was no reference made to a left 
knee disability or treatment therefor.

The appellant then filed another claim for compensation in 
May 1989, greater than thirty-four years after his separation 
from active duty.  He alleged at that point that he had 
injured his knees while in service in 1953.

The following month, a VA medical record was entered into 
evidence.  The appellant, in June 1989, asserted that he had 
sustained trauma to his left knee, inter alia, during an in-
service parachute jump.  He complained of increased left knee 
symptomatology at the present time.  A left knee x-ray was 
said to show an "old sclerotic osteochondral defect."  
However, such defect was not tied to the appellant's military 
service.  Likewise, the left knee assessment made in June 
1989 was not related to his active military service.

The appellant, too, provided private treatment records in 
June 1989.  These records establish that he suffered an on-
the-job injury to his left knee in early-December 1980 when 
he slipped on a wet floor at work, falling on his left knee 
cap; he developed various left knee symptomatology over the 
next couple of days.  During an orthopedic examination 
shortly thereafter, the appellant reported a number of 
previous injuries, including as to his nose, left wrist, and 
left ankle.  But he did not relate any previous injury to his 
left knee.  X-rays showed "bone chip."  The impression was 
internal derangement of the left knee and rule out loose body 
versus torn meniscus.  The private orthopedist in December 
1980 did not connect his left knee diagnosis to the 
appellant's prior active duty period in any fashion, 
including as to an in-service left knee injury.  The 
appellant was scheduled for an arthrogram on December 10, 
1980.

The appellant was scheduled for VA examination in July 1989.  
He offered multiple complaints at that time, among them his 
left knee.  The appellant contended during examination that, 
while in service in 1953, he was "thrown onto his knees" 
after a parachute jump.  He cited post-parachute jump injury 
treatment, but did not tell of any specific left knee 
treatment during service.  The appellant said that he 
underwent left knee surgery to remove bone chips sometime in 
1980.  He also maintained that his left knee was swollen in 
late-May 1989.  After examination, diagnoses of status post 
injury of both knees and left medial meniscal tear were 
listed.  These diagnoses were not specifically connected to 
the appellant's active duty period.

VA outpatient treatment records reflect that, in mid-May 
1989, the appellant sought treatment for his left knee after 
injuring it climbing stairs the previous day.  He reported at 
the VA orthopedic evaluation that he had had left knee 
surgery in 1982, but did not discuss any in-service injury to 
his knee.  The assessment was probable left knee medial 
meniscal tear.  X-rays in May 1989 showed mild degenerative 
change, and an arthrogram in June 1989 showed a large tear of 
the left medial meniscus.  The assessment and x-ray and 
arthrogram findings were not linked to the appellant's 
military service.

The appellant told his VA social worker in early-July 1989 
that he had sustained an injury to his left knee, inter alia, 
in an in-service (1953) parachute jump.  Followup outpatient 
treatment records from July to September 1989 did not link 
his left knee disability to his active duty period.

As noted in the Introduction, the RO denied the appellant's 
claim for service connection for a left knee disability in 
August 1989, and confirmed that denial in an Otober 1989 
rating decision.  An appeal was not perfected.

The appellant entered a general claim for compensation in 
November 1995.  Along with his claim, he submitted a buddy 
statement, a private medical record, a photocopy of what 
appears to be a January 1953 x-ray report which does not 
refer to the left knee, and some VA medical records.

The appellant's service buddy stated that he was in the 
barracks when the appellant was brought from sick bay.  The 
appellant apparently had injured himself in "an emergency 
jump."  The extent of the relevant injury was said to be a 
"bruised" knee (as related to the service buddy by the 
appellant).  

The private medical record supplied by the appellant was a 
hospitalization record from January 1981.  This record 
reflects that surgery was performed on the appellant's right 
knee at that point.  There is no reference to a left knee 
disorder.

The "new" VA treatment/evaluation records show treatment 
for a long history of left knee pain and swelling in June 
1990 and that the appellant underwent left knee surgery in 
April 1991.  The post-operative diagnosis was one of "severe 
degenerative joint disease."  These records reflected 
nothing as to the appellant's military service.

In February 1996 the appellant furnished a photocopy of what 
appears to be an x-ray report dated on March 25, 1953, giving 
a clinical history of "lower back, left knee, neck jump from 
plane" and stated "pathology noted on L3-4 & L4-5 lumbar."  
The record contained no film number. 

The appellant, in June 1996, provided a statement from his 
private orthopedist.  In such statement, the orthopedist 
wrote that the appellant "initially injured his left knee in 
the military service in 1953 in jumping from an airplane."  
The appellant's orthopedist also pointed out that the 
appellant had "sustained additional [left knee] injury on 
12/2/80" while on the job.  He had been treated in the 
orthopedist's office on December 30, 1980 and was noted to 
have "internal derangement of the left knee with a pre-
existing osteochondritis dessicans."  The orthopedist then 
opined that such pre-existing osteochondritis dessicans 
"most reasonably resulted from the 1953 [in-service] 
injury."  Additionally, this orthopedist gave an opinion 
that the appellant's "original injury in the military was 
directly responsible for the osteochondritis dessicans which 
eventually lead [sic] to his current arthritic condition."

In April 1998, the appellant was afforded an RO hearing.  He 
then testified to current left knee symptomatology, such as 
pain and swelling.  He reported having undergone a total of 
four surgeries on his left knee over the years, including a 
total knee replacement.  The appellant stated that he injured 
his left leg in the parachute jump in service.

Some private medical records were submitted at the RO 
hearing.  Bilateral knee 
x-rays were taken in March 1996.  The radiologist's 
conclusion was that of left knee osteoarthritis or 
degenerative joint disease, evidence of cruciate tendonitis, 
and mild effusion; too, post-operative vascular clips were 
seen.  The radiologist's findings were not connected to the 
appellant's active military service.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Arthritis 
may be presumed to have been incurred in service if it is 
manifested to a degree of ten percent within one year of 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

For a showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is needed to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period; and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well-
grounded if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  In general, lay witnesses such as the 
appellant are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time.  Issues involving medical causation, onset, 
etiology, and diagnosis require competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).

A claimant must present evidence of a well-grounded claim.  
That is, a plausible claim, one which is either meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim must 
be supported by evidence, not just allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claim is 
not well-grounded, then no duty to assist the claimant in the 
development of that claim attaches to VA.  38 U.S.C.A. § 
5107(a).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury while in service (lay or medical evidence); and of a 
nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well-grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or the fact asserted is beyond the 
competence of the person making that assertion.  King v. 
Brown, 
5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  
38 U.S.C.A. § 5107(b) 
(West 1991);  38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

Initially, the Board must determine whether or not new and 
material evidence has been presented regarding this claim 
since it was last finally denied in October 1989.  It is 
noted that at the time of that decision the claims file did 
not contain any medical opinion concerning a relationship 
between the veteran's left knee disability and service.  
Since that decision the appellant has submitted a private 
orthopedist's June 1996 statement providing an opinion that 
his current left knee disorder is related to the inservice 
injury described by the appellant.  The Board concludes that 
this evidence is new and certainly not cumulative and that it 
bears directly on the issue presented here; it must be 
considered in order to fairly decide the claim.  Therefore, 
the appellant has presented new and material evidence to 
reopen the claim.  38 C.F.R. § 3.156 (1999).  

The Board must next determine whether the claim is well 
grounded.  See Elkins v. West, 12 Vet. App. 209 (1999).  The 
appellant's service medical records do not substantiate that 
he developed a left knee disorder as the result of any in-
service injury, including a January 1953 parachute jump.  
However, he has submitted a statement from a fellow 
serviceman corroborating his assertion of a left knee injury.  
Consequently, for purposes of determining whether or not the 
claim is well grounded, the credibility of the statements is 
presumed and the element of incurrence of disability in 
service is met.  It is also clear that the veteran has a 
current left knee disability, satisfying the first element of 
a well-grounded claim.

The third element of a well-grounded claim must also be met, 
and in this regard, the private orthopedist's June 1996 
statement provided a medical opinion of nexus between the 
appellant's current left knee disability and an injury in 
service.  Presuming the credibility of the opinion, the Board 
concludes that the third and final element of a well-grounded 
claim, as articulated in Caluza v. Brown has been satisfied.  
The claim is well grounded, and the issue must be considered 
on a de novo review of all pertinent evidence of record.

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather it places upon VA the 
duty to assist the appellant in the development of the facts 
of the claim by obtaining relevant records.  38 U.S.C.A. § 
5107(a).  However, the Board is not on notice of any other 
records that would be relevant to the claim and which have 
not been made a part of the record, and the duty to assist 
has been fulfilled.

Assuming the authenticity of the photocopy of the x-ray 
report in March 1953 which made reference to an injury to the 
left knee, this is the only reference to such an injury made 
in the service medical records.  The service medical records 
do not reflect any left knee complaints, findings or 
diagnosis(-es), either before or after January 1953.  The 
Board observes that subsequent to March 1953, the appellant's 
service medical records are completely silent as to any 
complaints about his left knee - a period of approximately 
two years.  Moreover, on separation physical examination in 
March 1955, his lower extremities were evaluated as normal.  
There was no left knee abnormality, or any complaint of left 
knee problems noted in March 1955.  Thus, there is absolutely 
no evidence of a chronic left knee disorder during service.

The first postservice evidence of a left knee disability is 
in 1980, approximately 25 years after service, following an 
on-the-job injury to the knee.  At that time, although a 
history was given of previous injuries, it is significant 
that these did not include any history of a prior knee injury 
or of any knee problems.  

With the exception of the private orthopedist's June 1996 
statement, the postservice private and VA treatment records, 
while containing the history given by the appellant of an 
inservice left knee injury, have not related any of their 
current medical findings of left knee disability to the 
appellant's service or any incident therein.  The mere 
recitation of medical history given by the appellant does not 
serve to provide a medical opinion linking the current 
findings to service.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  These records do not reveal competent medical 
evidence of a left knee disability that has been effectively 
tied to the appellant's active duty period.  There have been 
no post-service medical findings, as distinguished from mere 
allegations, to support a diagnosis of a left knee disorder 
due to any in-service trauma.  

As related above, the appellant's private orthopedist did 
remark in June 1996 that the appellant "initially injured 
his left knee in the military service in 1953 in jumping from 
an airplane."  He also pointed out that the appellant had 
"sustained additional [left knee] injury on 12/2/80" while 
on the job; and that he had treated the appellant following 
that injury.  At that time, the appellant manifested an 
"internal derangement of the left knee with a pre-existing 
osteochondritis dessicans."  The private orthopedist opined 
that such pre-existing osteochondritis dessicans "most 
reasonably resulted from the 1953 [in-service] injury."  
Lastly, he gave an opinion that the appellant's "original 
injury in the military was directly responsible for the 
osteochondritis dessicans which eventually lead [sic] to his 
current arthritic condition."

The source or foundation for the orthopedist's statements and 
conclusions based on the appellant's history of an inservice 
left knee injury is not known, but since he did not refer to 
any particular medical records or other documentation, it is 
presumed that this information was supplied by the appellant.  
The Board notes that the private orthopedist reported 
treating the appellant beginning in December 1980, 
approaching twenty-six years after the appellant's separation 
from service.  Too, the orthopedist does not indicate or 
review any symptomatology, findings, or diagnosis(-es) in 
that intervening period of time.  

The Board also notes that the private treatment records from 
December 1980 do not in any way suggest any knee symptoms and 
findings prior to the on-the-job injury and the medical 
record reflecting the orthopedist's name and report in April 
1981 refers to arthrogram of the right knee, not the left.  
Moreover, even if the reference to right knee was in error 
and the arthrogram was to the left knee, there is no 
indication of any relationship between the findings on that 
arthrogram and a distant inservice injury some 26 years 
previously.  In January 1981, this physician made absolutely 
no reference to any in-service injury.  Instead, it was not 
until June 1996, in excess of forty-one years following the 
appellant's service discharge, that he reported an in-service 
injury.

The Board certainly does not contest that the appellant 
presently suffers from a left knee disorder.  That fact is 
beyond doubt.  The Board, however, cannot conclude that any 
such left knee disorder is the product of an in-service 
parachute jump accident or any other incident during active 
service.  No VA medical record effectively ties the 
appellant's current left knee disability(-ies) to his period 
of active service, and the private orthopedist's statement is 
based on a medical history provided by the veteran, a history 
which is contradicted by the record.  The record shows that 
any injury to the left knee in service was not significant 
and did not result in chronic symptoms and that there were no 
complaints, findings or diagnoses of left knee disability in 
service or following service until 1980, after an on-the-job 
left knee injury.  The history on which the orthopedist 
relied when he expressed his medical opinion was faulty, and, 
therefore, his opinion is on little probative value.

The record in this case simply does not demonstrate competent 
medical evidence of a current left knee disability which is 
due to, or dates from, the appellant's in-service parachute 
jump accident or any other incident during his active duty 
period.  
The appellant argues that he is presently plagued by a left 
knee disorder that was caused by an in-service accident.  
However, a lay witness such as the appellant is only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time.  
Issues involving medical diagnosis, onset, and etiology 
require competent medical evidence, and the appellant has not 
been proven to be a competent medical professional.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

There is one additional fact that weighs against the 
appellant's present left knee claim.  The appellant was 
discharged from service in March 1955, yet waited to file a 
claim for his left knee until May 1989 - a period in excess 
of thirty-four years after his separation from the military.  
He submitted a claim for compensation during this interim 
period of time, in December 1958, but did not then assert a 
left knee disability.  The appellant has never really 
explained his reasons for waiting for so long to submit a 
claim based on his left knee.  


Low back disability 

The appellant sought treatment in March 1953, complaining of 
having experienced pain in his back for several months.  A 
carbon copy of an x-ray report, dated March 25, 1953, two 
days later, and containing a film number, showed "no 
pathology."  It was also noted on the sick call tratment 
record that x-ray was normal.  The appellant's service 
medical records did not demonstrate any further back 
complaints while in service.  At his March 1955 separation 
physical examination, his spine/musculoskeletal system was 
evaluated as normal, and no diagnosis was made.

The appellant, in December 1958, entered a claim for 
compensation, including for a "back injury."

In March 1959, the appellant's private physician submitted a 
statement on his behalf.  In such statement, the physician 
reported treating the appellant in December 1958 and January 
1959 and, inter alia, listed a diagnosis of arthritic changes 
in the dorsal spine.

The appellant failed to report for his VA examination 
scheduled in March 1959.

In May 1989, the appellant filed a claim for compensation, 
including for, inter alia, his lower spine.

In a June 1989 statement, the appellant's private 
chiropractor recalled that he had treated the appellant's low 
back in 1983 and 1984 but there were no records available.

The appellant was afforded a VA examination in July 1989.  
Physical examination performed then, as well as lumbosacral 
spine x-rays taken then, revealed multiple low back 
abnormalities.  Diagnoses listed in July 1989 were, inter 
alia, status post-injury to the low back, posterior 
spondylolisthesis of the lumbar spine, discogenic disease of 
the lumbar spine and anterior wedge compression of L2, L3.

VA outpatient treatment records in 1989 reflect that the 
appellant provided a history of an inservice parachute jump 
injury to his low back.  Treatment related primarily to his 
left knee.

As noted in the Introduction, the RO denied the appellant's 
claim for service connection for a low back disability in 
August 1989, and confirmed that denial in an Otober 1989 
rating decision.  An appeal was not perfected.

The appellant, in November 1995, submitted a claim for 
compensation.  Along with his claim, he furnished a variety 
of documents.  Among such documents was a buddy statement.  
The appellant's service buddy declared that he was in the 
barracks one day when the appellant was brought back from 
sick call.  The appellant told him that he had injured 
himself in an emergency parachute jump.  The appellant 
related to his service buddy that, inter alia, he had a bent 
tail bone and bruised back as the result of such jump.  

In November 1995, the appellant submitted a photocopy of an 
x-ray report dated in January 1953 that shows that the study 
was requested because of "bruise lower back and stiff neck 
from jump from plane."  The report shows "injury to 4&5 
lumbar vertebra noted" and on the next line "no pathology 
noted."  No film number was given.

VA outpatient treatment records from 1989 to 1995 reflect 
that the appellant continued to suffer from a variety of low 
back problems.

In February 1996, the appellant submitted two more 
photocopies of x-ray reports, both dated March 25, 1953.  One 
reported that he had sustained an injury to his "lower 
back" in a parachute jump, injury to L4 and L5, and referred 
him to another doctor.  The other x-ray gave a historical 
summary of "lower back, left knee, neck jump from plane" 
and reported "pathology noted on L3-4 & L4-5 lumbar."  
Unlike the carbon copy of the x-ray report contained in the 
service medical records received in March 1959, these reports 
do not contain a film number.

The appellant, in July 1996, posted a statement to the RO.  
In such statement, he again contended having been injured in 
mid-January 1953 and related that his physicians had remarked 
to him that his subsequent low back problems all stemmed from 
this in-service low back injury.  The appellant declared as 
well that he had received pertinent treatment soon after his 
military discharge.

In July 1996, the appellant's private orthopedic surgeon 
noted radiograph findings of marked degeneration at the L2-3 
level with lesser degenerative changes throughout the 
remainder of the lumbosacral spine."  The orthopedist then 
opined, "In view of the past medical history of [the 
appellant], namely that of his injury of January 16, 1953, 
there exists a reasonable medical probability that his 
present complaints are related to his service injury."

The appellant, in April 1998, was afforded an RO hearing.  He 
testified at the hearing that he had injured his back in a 
1953 in-service parachute jump, as he had asserted earlier.  
He spoke of some in-service treatment on his back, as well as 
post-service treatment/evaluation.  The appellant said also 
that he was currently receiving low back treatment.  Finally, 
he again pointed out at his hearing that it had been 
indicated by a military physician (after his above injury) 
that he would suffer from low back problems later on in life.  
Transcript, April 1998.

The Board notes that private medical records from March 1996 
demonstrate that the appellant continues to be plagued by a 
series of low back abnormalities.

Criteria

The criteria pertaining to this issue are the same as 
reported above with regard to the issue of service connection 
for a left knee disability.  


Analysis

The veteran presently seeks to reopen his claim for service 
connection for a low back disability.  Again, when a claim is 
finally denied by the RO, it may not thereafter be reopened 
and allowed unless new and material evidence has been 
presented.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
final action to determine whether the claim should be 
reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 
6 Vet. App. 523, 529 (1994).  In order to reopen a finally 
denied claim, there must be new and material evidence 
presented since the claim was last finally disallowed.  

The Board concludes that the appellant has, indeed, proffered 
new and material evidence with which to reopen his claim for 
service connection for a low back disability.  

The Board has reviewed that evidence secured since the RO's 
October 1989 decision and has found that the new submitted 
service x-ray reports, the July 1998 buddy statement, and 
private orthopedist opinion of July 1996 are sufficient to 
reopen the veteran's claim for service connection for a low 
back disability.  The additional evidence and material of 
record in this case bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself, or in combination with other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

Since the appellant's low back service connection claim is 
reopened, the law requires that it now be decided on a de 
novo basis.  38 U.S.C.A. § 5108.

The Board further determines that the appellant's present 
claim for service connection for a low back disability is 
well-grounded.  38 U.S.C.A. § 5107(a).  The private 
orthopedist's opinion, presumed credible, tends to show a 
nexus between his present low back disability and the low 
back complaints shown in the service medical records.  
Therefore, his claim is well grounded.


ORDER

The claim of service connection for a left knee disability is 
reopened but is denied.

The claim of entitlement to service connection for a low back 
disability is reopened and is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Service medical records refer to back complaints but show no 
evidence of back pathology.  In 1995 and 1996 the appellant 
submitted photocopies of purported inservice x-ray reports 
which indicate pathology, although not the nature of the 
pathology, of several lumbar vertebrae, in contradiction to 
the x-ray report contained in the service medical records.  
The appellant underwent VA examination in 1989 but there was 
no opinion expressed as to the etiology of the various back 
disabilities diagnosed.  Although there was a diagnosis of 
status post injury to the low back, the nature of any such 
residuals was not described.  A private orthopedist has 
proffered on opinion relating the back disabilities found in 
1996 to service, but it does not appear that he reviewed the 
claims folder or the totality of the medical records 
contained therein.  The Board is of the opinion that further 
medical examination and opinion is needed in this case.

Therefore, this case is REMANDED for the following 
development:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his low back 
disability.  The claims folder must be 
made available to the examiner for review 
before the examination.  A thorough 
examination and all indicated diagnostic 
studies should be accomplished.  The 
examiner is to review the claims folder 
and to express an opinion concerning the 
onset of any back disability found.  The 
examiner should also express an opinion 
as to the authenticity of the photocopies 
of x-ray reports received in 1995 and 
1996 or to express an opinion as to 
whether these reports reflect any 
significant, recognizable residuals of 
back injury.  The examiner should express 
an opinion as to any relationship between 
the currently diagnosed back disabilities 
and any injury or event in the 
appellant's service.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  The appellant is advised that the 
conduct of the medical examination as 
directed in this remand is necessary for 
adjudication of his claim.  The 
appellant's cooperation in reporting for 
the examination, as well as any other 
development of the claim requested by the 
RO, is both critical and appreciated.  
However, the appellant is further advised 
that his failure to report for the 
examination without good cause may result 
in the denial of claim.  38 C.F.R. 
§ 3.655 (1999).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a Supplemental Statement of the Case.  They should 
be afforded a reasonable period of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to obtain clarifying information.  The Board intimates no 
opinion as to the ultimate outcome of this case.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

